In re Draper, Amos Roy Jr.; Hutchinson, Michael R.; Smith, Henry; Smith, *803Willie; Dixon, Juanita et al.; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of Pointe Coupee, 18th Judicial District Court Div. C, No. 33,630; to the Court of Appeal, First Circuit, No. 99 CW 2002
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court denying defendant’s exception is reinstated. Case remanded to the trial court for further proceedings.
LEMMON, J., not on panel.
VICTORY, J., would deny the writ.
TRAYLOR, J., would deny the writ.
KNOLL, J., would deny the writ.